Title: James Madison to Albert J. Kidd, 9 December 1835
From: Madison, James
To: Kidd, Albert J.


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        I have your letter & am glad to find, that the information you request, will have probably reached
                            you thro’ the Newspaper which contain it as notified from the authoritative source. I have only therefore to express my
                            hopes, that your exertions on the occasion have the success they merit, & tender the respects I pray you to
                            accept
                        
                            
                                
                            
                        
                    